Name: 94/800/EC: Council Decision (of 22 December 1994) concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994)
 Type: Decision
 Subject Matter: international affairs;  animal product;  European Union law;  international trade;  America
 Date Published: 1994-12-23

 23.12.1994 EN Official Journal of the European Communities L 336/1 COUNCIL DECISION (of 22 December 1994) concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (94/800/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 43, 54, 57, 66, 75, 84 (2), 99, 100, 100a, 113, and 235, in conjunction with the second subparagraph of Article 228 (3), thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Economic and Social Committee (1), Having regard to the assent of the European Parliament (2), Whereas the multilateral trade negotiations opened under the GATT, pursuant to the Declaration by Ministers adopted at Punta del Este on 20 September 1986, have led to the Final Act embodying the results of the Uruguay Round of multilateral trade negotiations; Whereas the representatives of the Community and of the Member States signed the Final Act embodying the results of the Uruguay Round of multilateral trade negotiations and, subject to conclusion, the Agreement establishing the World Trade Organization in Marrakesh on 15 April 1994; Whereas the reciprocal concessions and commitments negotiated by the Commission on behalf of the European Community and its Member States, as embodied in the multilateral agreements in the Final Act, represent a satisfactory and balanced outcome overall; Whereas a number of the reciprocal concessions and commitments negotiated by the Commission on behalf of the European Community and its Member States and certain countries party to the negotiations are furthermore set out in the special plurilateral agreements in Annex 4 to the Agreement establishing the World Trade Organization; Whereas some of these concessions and commitments were negotiated bilaterally with Uruguay on bovine meat in parallel to the Uruguay Round; Whereas the competence of the Community to conclude international agreements does not derive only from explicit conferral by the Treaty but may also derive from other provisions of the Treaty and from acts adopted pursuant to those provisions by Community institutions; Whereas where Community rules have been adopted in order to achieve the aims of the Treaty, Member States may not, outside the framework of the common institutions, enter into commitments liable to affect those rules or alter their scope; Whereas a portion of the commitments contained in the Agreement establishing the World Trade Organization, including the Annexes thereto, falls within the competence of the Community under Article 113 of the Treaty; whereas, furthermore, of the remainder of the said commitments some affect Community rules adopted on the basis of Articles 43, 54, 57, 66, 75, 84 (2), 99, 100, 100a and 235 and may therefore only be entered into by the Community alone; Whereas, in particular, the use of Articles 100 and 235 of the Treaty as legal bases for this Decision is justified to the extent that the Agreement establishing the World Trade Organization, including the Annexes thereto, affects Council Directive 90/434/EEC of 23 July 1990 on the common system of taxation applicable to mergers, divisions, transfers of assets and exchanges of shares concerning companies of different Member States (3), Council Directive 90/435/EEC of 23 July 1990 on the common system of taxation applicable in the case of parent companies and subsidiaries of different Member States (4), which are based on Article 100 of the Treaty, and Council Regulation (EC) No 40/94 of 20 December 1993 on the Community trade mark (5), which is based on Article 235 of the Treaty; Whereas no act in Community law has yet been adopted on the basis of Article 73c of the Treaty; Whereas, by its nature, the Agreement establishing the World Trade Organization, including the Annexes thereto, is not susceptible to being directly invoked in Community or Member State courts, HAS DECIDED AS FOLLOWS: Article 1 1. The following multilateral agreements and acts are hereby approved on behalf of the European Community with regard to that portion of them which falls within the competence of the European Community:  the Agreement establishing the World Trade Organization, and also the Agreements in Annexes 1, 2 and 3 to that Agreement;  the ministerial decisions and declarations and the Understanding on Commitment in Financial Services which appear in the Uruguay Round Final Act. 2. The texts of the agreements and acts referred to in this Article are attached to this Decision. 3. The President of the Council is hereby authorized to designate the person empowered to take the measure provided for in Article XIV of the Agreement establishing the World Trade Organization in order to bind the European Community with regard to that portion of the Agreement falling within its competence. Article 2 1. The plurilateral agreements in Annex 4 to the Agreement establishing he World Trade Organization are hereby approved on behalf of the European Community with regard to that portion of them which falls within the competence of the European Community. 2. The texts of the agreements referred to in this Article are attached to this Decision. 3. The President of the Council is hereby authorized to designate the person empowered to take the measures provided for by the agreements referred to in this Article in order to bind the European Community with regard to that portion of the agreements which falls within its competence. Article 3 1. The Agreement on bovine meat concluded with Uruguay is hereby approved on behalf of the European Community. 2. The text of the said Agreement is attached to this Decision. 3. The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the European Community. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) Opinion delivered on 23 November 1994 (not yet published in the Official Journal). (2) Assent delivered on 14 December 1994 (not yet published in the Official Journal). (3) OJ No L 225, 20. 8. 1990, p. 1. (4) OJ No L 225, 20. 8. 1990, p. 6. (5) OJ No L 11, 14. 1. 1994, p. 1.